UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2164


CEESAY JANKO, JR.,

                Plaintiff - Appellant,

          v.

UNITED STATES IMMIGRATION COURT; UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:14-cv-00533-RJC-DCK)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ceesay Janko, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ceesay Janko, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).           We have reviewed the record and find

that    this    appeal    is   frivolous.     Accordingly,      we   dismiss   the

appeal for the reasons stated by the district court.                    Janko v.

U.S. Immigration Ct., No. 3:14-cv-00533-RJC-DCK (W.D.N.C. Oct.

8, 2014).       We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in    the   materials

before    this    court    and   argument   would   not   aid   the    decisional

process.



                                                                        DISMISSED




                                        2